
	

113 HR 4389 IH: Equal Protection for American Workers Act
U.S. House of Representatives
2014-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4389
		IN THE HOUSE OF REPRESENTATIVES
		
			April 3, 2014
			Mr. Burgess introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To prohibit the Secretary of Homeland Security from granting a work authorization to an alien found
			 to have been unlawfully present in the United States.
	
	
		1.Short titleThis Act may be cited as the Equal Protection for American Workers Act.
		2.Prohibition on certain work authorizationsEffective beginning on the date of the enactment of this Act, the Secretary of Homeland Security is
			 prohibited from granting a work authorization to an alien who has been
			 finally determined, in a valid immigration proceeding during which due
			 process was afforded, to have been at any time unlawfully present in the
			 United States.
		
